 

 

!USDC SDNY

 

 

 

 

 

 

‘DOCU MENT
UNITED STATES DISTRICT COURT i ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK |
DOC #: —_——
) DATE FILED: yu 4 ¢ 9990
United States of America,
_—V~

12-cr-844 (AJN)
Nelson Gustavo Colon-Torrez,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:
Defense counsel has notified the Court that Defendant is ready to admit to the violation
of Supervised Release specifications currently pending against him and then proceed to

sentencing. Accordingly, the Court schedules a proceeding in this matter for April 27, 2020 at

12:45 p.m.

SO ORDERED.

Dated: March 1% 2020
New York, New York \ .

ALISON J. NATHAN
United States District Judge

 
